In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Assessment Review of the City of Mount Vernon, revoking the petitioner’s tax exemption pursuant to Real Property Tax Law § 420-a, the City of Mount Vernon and the Board of Assessment Review of the City of Mount Vernon appeal from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered November 6, 2002, which granted the petition.
Ordered that the judgment is affirmed, with costs.
Real Property Tax Law § 420-a provides a mandatory exemption from the payment of real property taxes for real property which is used exclusively for one or more tax-exempt purposes and is owned by a tax-exempt organization (see RPTL 420-a; Mohonk Trust v Board of Assessors of Town of Gardiner, 47 NY2d 476, 482 [1979]; Matter of Pets Alive v Wanat, 288 AD2d 386, 387 [2001]; Matter of Storm King Art Ctr. v Tiffany, 280 AD2d 606 [2001]; Matter of Scenic Hudson Land Trust v Sarvis, 234 AD2d 301, 303 [1996]).
The appellants failed to raise an issue of fact that would have required the Supreme Court to conduct a hearing on the petitioner’s request to be restored to tax-exempt status (see Matter of Regional Economic Community Action Program v Ritter, 270 AD2d 492 [2000]; cf. Matter of Miriam Osborn Mem. Home Assn. v Assessor of City of Rye, 275 AD2d 714, 716 [2000]; Matter of Mid-Hudson Workshop for the Disabled v City of Poughkeepsie, 245 AD2d 291, 292). The Supreme Court correctly concluded that the subject property was used for purposes integral to the exempt purposes of the operation of the corpora*496tion and granted the petition (see Matter of Pets Alive v Wanat, supra). Ritter, J.P., Santucci, Adams and Crane, JJ., concur.